228 F.2d 290
Matter of Simon LIPSCHUTZ, individually and trading asMcCall's Curtain and Linen Shop, Bankrupt.Solomon Lichstein and Clara Lichstein, his wife, Appellants.
No. 11649.
United States Court of Appeals Third Circuit.
Argued Nov. 18, 1955.Decided Dec. 8, 1955.

I. Finkelstein, Philadelphia, Pa., for appellants.
Nathan Lavine, Philadelphia, Pa.  (Miller, Adelman & Lavine, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
On the present record this case was decided correctly by the Referee and the court below.  Appellant lessor filed a reclamation petition for an air-conditioner installed on the premises by a prior lessee and sold by that lessee to the bankrupt.  The petition was dismissed.  The law of Pennsylvania governs the rights of the lessor and the lessee.  The term 'fixtures' employed in the form 50 lease must be interpreted according to that law.  Under the law of Pennsylvania 'trade fixtures,' belonging to the lessee, as distinguished from 'fixtures,' may not be seized by the lessor unless it be shown that it was the clear intent of the parties.  All the evidence points in the other direction here.  See 339-41 Market St. Corp. v. Darling Stores Corp., 1946, 355 Pa. 312, 49 A.2d 686 and Lindsay Brothers, Inc., v. Curtis Publishing Co., 1912, 236 Pa. 229, 232, 84 A. 783, 42 L.R.A.,N.S., 546.  Cf. Isman v. Hanscom, 1907, 217 Pa. 133, 66 A. 329.


2
Accordingly, the judgment will be affirmed.